Case 5:19-cv-01813-PSG-SP Document 10 Filed 10/18/19 Page 1 of 2 Page ID #:59



  1   NICHOLAS M. WAJDA (State Bar #259178)
      Attorney Email Address: nick@wajdalawgroup.com
  2   WAJDA LAW GROUP, APC
  3   6167 Bristol Parkway
      Suite 200
  4   Culver City, California 90230
      Telephone: (310) 997-0471
  5   Facsimile: (866) 286-8433
      Attorney for Plaintiff
  6

  7                                UNITED STATES DISTRICT COURT
  8                              CENTRAL DISTRICT OF CALIFORNIA
  9

 10    RICHARD STANFIELD, individually and            Case No. 5:19-cv-01813-PSG-SP
       on behalf of all others similarly situated,
 11                                                   NOTICE OF VOLUNTARY DISMISSAL
                          Plaintiff,                  WITHOUT PREJUDICE
 12
              v.
 13

 14    MIDLAND CREDIT MANAGEMENT,
       INC.,
 15
                          Defendant.
 16

 17
           NOW COMES Richard Stanfield (“Plaintiff”), through the undersigned counsel, and in
 18
      support of his Notice of Voluntary Dismissal Without Prejudice, states as follows:
 19
           Plaintiff, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
 20

 21   hereby gives notice that this action is voluntarily dismissed without prejudice against the

 22   Defendant, Midland Credit Management, Inc. This notice of dismissal is being filed with the Court

 23   before service by Defendant of either an answer or a motion for summary judgment. Plaintiff
 24
      anticipates filing a notice of voluntary dismissal within 45 days and respectfully requests that this
 25
      Court suspend or vacate all deadlines in anticipation of the complete dismissal of this case.
 26
      Dated: October 18, 2019                        Respectfully submitted,
 27
                                                     By: /s/ Nicholas M. Wajda
 28
                                                         1
Case 5:19-cv-01813-PSG-SP Document 10 Filed 10/18/19 Page 2 of 2 Page ID #:60



  1                                     Nicholas M. Wajda, Esq.
                                        WAJDA LAW GROUP, APC
  2                                     6167 Bristol Parkway, Suite 200
  3                                     Culver City, California 90230
                                        Telephone: (310) 997-0471
  4                                     Facsimile: (866) 286-8433
                                        Email: nick@wajdalawgroup.com
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                            2
